In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated March 19, 2004, as denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff Leticia Joaquin did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and granted that branch of the plaintiffs’ cross motion which was for leave to serve an amended bill of particulars.
*350Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the plaintiffs leave to serve an amended bill of particulars to include allegations of a new injury (see Jones v Lynch, 298 AD2d 499 [2002]; Loadholt v Rams Beer & Soda, 273 AD2d 446 [2000]; Chiapperini v Grossinger’s Hotel, 176 AD2d 1048 [1991]).
The defendant’s remaining contention is without merit. Krausman, J.P., Luciano, Mastro and Lifson, JJ., concur.